Citation Nr: 0325322	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-40 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
cavus, currently rated as 30 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased evaluation for the residuals 
of a cholecystectomy, currently rated as 10 percent 
disabling. 

4.  Entitlement to a total compensation rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the VA Medical Center (VAMC) 
in Augusta, Georgia, and request the 
veteran's record of medical treatment 
since December 1998 for his pes cavus, 
residuals of gallbladder surgery, otitis 
media, tinnitus, and/or hearing loss.  
Associate all records obtained with the 
claims file.

2.  After the development requested in 
No. 1 has been completed to the extent 
possible, please return the claims file 
to the VA physician who conducted the 
veteran's general medical examination in 
October 2002 (listed as Luis Montalvo, 
M.D.).  Ask this examiner to review the 
veteran's claims file, including his 
record of VA medical treatment since 
December 1998, and then to supplement his 
October 2002 VA examination report as 
necessary in light of the veteran's most 
recent medical treatment.  Additionally, 
this examiner is specifically requested 
to provide an opinion as to what effect 
the veteran's service-connected bilateral 
pes cavus and postoperative 
cholecystectomy disabilities have on his 
ability to work.  

If the October 2002 VA examiner is 
unavailable, then please do the following 
instead:  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a new general 
medical examination to determine the 
current severity of his service-connected 
bilateral pes cavus and postoperative 
cholecystectomy.  Send the claims folder 
to the examiner for review.  As to the 
veteran's bilateral foot disorder, the 
examiner is asked to specifically note 
whether or not  (a) all toes tend to 
dorsiflexion; (b) there is limitation of 
dorsiflexion at the ankle to a right 
angle;(c) the plantar fascia is 
shortened; (d) if there is marked 
tenderness under the metatarsal heads; 
(e) if there is marked contraction of the 
plantar fascia with dropped forefoot; (f) 
if all toes are hammertoes; (g) if there 
are very painful callosities; and (h) if 
there is marked varus deformity.  It 
should be noted whether these findings or 
unilateral of bilateral.  All tests and 
any additional examinations (e.g., 
podiatry) that are deemed necessary 
should be conducted.  Following the 
evaluation(s) and any tests that are 
warranted, the examiner is asked to 
provide an opinion on what effect the 
veteran's service-connected bilateral pes 
cavus and postoperative cholecystectomy 
disabilities have on his ability to work.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





